Exhibit 10.90
 
CALYPTE BIOMEDICAL CORPORATION
1265 Harbor Bay Parkway
Alameda, CA 94502
 
December 19, 2001
 
David Collins
PMB # 224
774 Mays Blvd., # 10
Incline Village, NV 89451
 
Re:    Consulting Agreement With Calypte
 
Dear Dave:
 
Upon your signature at the end of this letter where indicated, this letter will
be the binding agreement (the “Agreement”), effective as of October 19, 2001
(the “Effective Date”), between Calypte Biomedical Corporation (“Calypte”) and
you with respect to your provision of service as a consultant to Calypte as
provided in this letter. The Basic Retained Services described in Section 1(a)
hereof and any Additional Services defined in Section 1(b) hereof are referred
to herein collectively as the “Services”.
 
1.    Services.
 
(a)  Basic Retained Services.    Subject to the terms and conditions of this
Agreement, you hereby are retained by Calypte as a consultant to Calypte from
the Effective Date until terminated as provided herein, to provide (i) an
aggregate of five (5) days of Services (the “Basic Retained Services”) per
calendar month during the term hereof, commencing with the month of October,
2001 (with a “day of Services” being considered for such purposes as eight (8)
hours, with travel time while on business for Calypte, and while travelling from
your home outside of California to Calypte’s principal offices for purposes of
rendering such Basic Retained Services, in each case being counted as one-half
time), and (ii) such additional days of Additional Services, as provided in and
defined in Section 1(b) hereof, as you may agree with Calypte upon Calypte’s
reasonable and good faith request to you, in each case with respect to Calypte’s
business, and such other matters commensurate with the position of Chairman of
the Board, all as may be requested from time to time during the term hereof
orally or in writing by the Board of Directors (the “Board”) of Calypte or by
the Chief Executive Officer of Calypte.
 
(b)  Additional Services.    In addition to the Basic Retained Services rendered
as described in Section 1(a) hereof, you will render such number of days of
Services (the “Additional Services”) as are so requested in good faith by
Calypte, by its Board or Chief Executive Officer (with a “day of Services” being
considered for such purposes as eight (8) hours, with travel time while on
business for Calypte, and while travelling from your home outside of California
to Calypte’s principal offices for purposes of rendering such Basic Retained
Services, in each case being counted as one-half time).
 
(c)  Certain Conditions Concerning Service As A Director Of Calypte.    You
hereby agree that you will serve as the Chairman of the Board for so long as you
are duly elected thereto. The number of days you spend rendering Services to
Calypte hereunder will be in addition to time you spend to discharge your
customary duties as a Director of Calypte, including time to prepare for and
attend meetings of the Board and of Board Committees upon which you serve,
during such time as you are serving as a Director of Calypte. Any compensation
you may receive for your services as a Director of Calypte, such as
indemnification, stock, and/or stock options and other benefits from the Company
as are made available from time to time by the Company to other Directors, will
be separate from this Agreement.
 



--------------------------------------------------------------------------------

(d)  Scheduling; Location.    The days upon which Calypte will require your
Services will be based upon dates and times mutually agreeable between you and
Calypte. Calypte will provide as much advance notice as possible to you of the
dates and times required, and you will make every reasonable effort to make
yourself available during such dates. Calypte will not require you to render
such services at dates, times or places that would reasonably interfere with
other work commitments you may have. You may render the Services by telephone
and/or e-mail, and/or on-site at Calypte’s headquarters in the San Francisco Bay
Area, and/or at other locations, as determined in good faith by Calypte after
consultation with you as to mutual convenience and the particular Services
required.
 
(e)  Reporting.    You will report to the Board, but you will render Services
upon the request of the Board and/or of the Chief Executive Officer of Calypte.
 
(f)  Other Activities.    Calypte acknowledges and agrees that, while you will
devote such time and effort as is necessary to discharge your duties hereunder,
you will not be providing your full-time services to Calypte, and that you may
consult with or become an employee of other entities as you wish (including but
not limited to accepting full time employment), subject to your obligations as
to confidential and proprietary information of Calypte as set forth in this
Agreement.
 
(g)  Nonassignability of Your Services.    You may not assign or subcontract
your duties or rights under this Agreement without the prior written consent of
Calypte signed by its Chief Executive Officer.
 
2.    Compensation; Expense Reimbursement; Lodging and Automobile; Stock
Options.
 
(a)  Retainer For Basic Retained Services; Payment For Additional
Services.    Calypte will grant you a stock option award for 300,000 shares of
its common stock exercisable at $0.22 per share, under the terms of its 2000
Equity Incentive Plan, (the “Stock Option”). The Stock Option will be subject to
certain restrictions with respect to forfeiture and transferability, as set
forth in the Stock Option documentation that Calypte will provide to you
separately from this Agreement. The Stock Option will vest one-twelfth of the
optioned shares on each monthly anniversary of the Effective Date over the
twelve-month term of this agreement and the Stock Option will have a ten-year
term. In addition, Calypte will pay you a consulting fee in cash for any
Additional Services you may render, within thirty (30) days after the close of
each calendar month during which you render such Additional Services, at the
rate of one thousand dollars ($1,000.00) per day of such Additional Services.
 
(b)  Expense Reimbursement; Lodging and Automobile.    Calypte will reimburse
you for all reasonable, ordinary and necessary travel and entertainment expenses
incurred by you in conjunction with your services to Calypte hereunder. While
you are rendering Services in the San Francisco Bay Area, Calypte will provide
lodging for you, or will reimburse you for lodging, in a business hotel or
business traveler long-term stay facility reasonably convenient to Calypte’s
offices, and will reimburse you for that portion of your automobile lease
apportioned for your use of your automobile on business of Calypte. Any such
expense, including without limitation lodging or automobile lease reimbursement
will, to the extent not specifically provided in this Section 2(b), be
consistent with Calypte’s then-standard reimbursement policy, and, as
applicable, travel policy, and will be made as to a given expense only if you
have submitted commercially customary support documentation to Calypte therefor.
 
3.    Our Relationship.
 
(a)  Independent Contractor.    In performance of your services under this
Agreement, you will be an independent contractor of, and are not an agent or
employee of, and have no authority to bind, Calypte by contract or otherwise.
 
(b)  Employment Taxes and Benefits.    You will report as self-employment income
all compensation you received pursuant to this Agreement, including the fair
market value of the Shares. You will indemnify Calypte and hold it harmless from
and against all claims, damages, losses and expenses, relating to any obligation
imposed by law on Calypte to pay any withholding taxes, social security (except
for employer’s share of social security, if any), unemployment or disability
insurance, or similar items in connection with compensation received by you
pursuant to this Agreement. You will not be entitled to receive any vacation



--------------------------------------------------------------------------------

or illness payments, or to participate in any plans, arrangements, or
distributions by Calypte pertaining to any bonus, stock option, profit sharing,
insurance or similar benefits for Calypte’s employees, except as provided herein
or as otherwise specifically approved by the Board.
 
(c)  No Remuneration as to Products.    You will receive no royalty or other
remuneration on the production or distribution of any products developed by the
Company or by you in connection with or based upon the Services.
 
4.    Indemnification.
 
(a)  By You.    To the extent determined by a tribunal of competent jurisdiction
(arbitral or judicial), not subject to further appeal, you will indemnify
Calypte and hold it harmless from and against all claims, damages, losses and
expenses, including court costs and reasonable fees and expenses of attorneys,
expert witnesses, and other professionals, arising out of or resulting from:
 
(i)  Any action by a third party against Calypte to the extent based on any
claim that any Services performed under this Agreement, or their results, to
your actual knowledge (A) infringe a patent, trademark, copyright or other
proprietary right, and/or (B) violate a trade secret of such third party; and
 
(ii)  Any action by a third party to the extent based on any conduct by you in
performing Services under this Agreement which results in any of the following
and for which such tribunal determines you to be liable to Calypte under
applicable law: (A) any bodily injury, sickness, disease or death; (B) any
injury or destruction to tangible or intangible property (including computer
programs and data) or any loss of use resulting therefrom; or (C) any violation
of any statute, ordinance, or regulation.
 
(b)  By Calypte.    To the extent legally permitted, and not in derogation of
your obligations under Section 4(a) hereof: (i) you will be considered as
subject to the indemnity provisions of Calypte’s Certificate of Incorporation
and Bylaws, a copy of which will be furnished to you upon request, and (ii)
Calypte will indemnify you and hold you harmless from and against all claims,
damages, losses and expenses, including court costs and reasonable fees and
expenses of attorneys, expert witnesses, and other professionals, arising out of
or resulting from any action by a third party against Calypte or you, or both,
in connection with or based upon the performance by you of the Services, or
their result.
 
5.    Property of Calypte.
 
(a)  Definitions.    For the purposes of this Agreement:
 
(i)  “Inventions” means any and all inventions, ideas, designs, circuits,
schematics, formulas, algorithms, trade secrets, works of authorship, mask
works, developments, methods, processes, techniques, improvements, and related
know-how in the field of research, development and commercialization in which
Calypte is engaged, and which are made by you, alone or in combination with
others, which result from or relate to the services you perform for Calypte
hereunder, and whether made on behalf of Calypte under this Agreement, or with
the use of or as a result of access to Confidential Information, including but
not limited to any derivative work which constitutes an improvement or
modification to any tangible form of Confidential Information, as hereinafter
defined, such as any design, drawing, or product that embodies Confidential
Information.
 
(ii)  “Designs and Materials” means all designs, discoveries, inventions,
products, computer programs, procedures, improvements, developments, drawings,
notes, documents, information and materials made, conceived or developed by you
alone or with others which result from or relate to the services you perform for
Calypte hereunder.
 
(iii)  “Moral Rights” means any right to claim authorship of a work, any right
to object to any distortion or other modification of a work, and any similar
right, existing under the law of any country in the world, or under any treaty.
 
(b)  Assignment of Ownership.    You agree that all the Inventions, Designs and
Materials that (1) are developed using equipment, supplies, facilities or trade
secrets of Calypte, (2) result from work performed by you for Calypte or (3)
relate to Calypte’s business or current or anticipated research and development,



--------------------------------------------------------------------------------

will be the sole and exclusive property of Calypte. You hereby irrevocably
transfer and assign any and all of your right, title, and interest in and to
Inventions, Designs and Materials, including but not limited to all patent
rights, copyrights, trademarks and trade secrets, to Calypte. All Inventions,
Designs and Materials will be the sole property of Calypte and Calypte will have
the sole right to determine the treatment of any Inventions, Designs and
Materials, including the right to keep them as trade secrets, to file and
execute patent applications on them, to use and disclose them without prior
patent application, to file registrations for copyright or trademark on them in
its own name, or to follow any other procedure that Calypte deems appropriate.
You acknowledge that copyrightable works prepared by you within the scope of
your service hereunder are “works for hire” under the federal Copyright Act and
that Calypte will be considered the author thereof. If Calypte files an original
United States patent application covering any invention of which you are a named
inventor, you will receive in each case from Calypte an inventor’s fee of One
Hundred Dollars $100.00 in cash as full compensation therefor. You will:
 
(i)  Disclose promptly in writing to Calypte all Inventions, Designs and
Materials; and
 
(ii)  Cooperate with and assist Calypte to apply for, and to execute any
applications and/or assignments reasonably necessary to obtain, any patent,
copyright, trademark or other statutory protection for Inventions, Designs and
Materials in Calypte’s name as Calypte deems appropriate, provided that Calypte
will reimburse you for any reasonable costs incurred by you, and your normal
billing rate for reasonable time incurred, in connection therewith; and
 
(iii)  Otherwise treat all Inventions, Designs and Materials as “Confidential
Information,” as defined below. Your obligations to so disclose, assist, and
execute will survive until the earlier of your death or disability or five years
following any expiration or termination of this Agreement.
 
(c)  Moral Rights Waiver.    You hereby irrevocably transfer and assign to
Calypte any and all Moral Rights that you may have in any services you render
hereunder, or in any Inventions, Designs and Materials or products of Calypte.
You also hereby forever waive and agree never to assert against Calypte, its
successors or licensees any and all Moral Rights you may have in any such
services, Inventions, Designs and Materials or such products, even after
expiration or termination of this Agreement.
 
(d)  Company Property.    All papers, records, data, notes, drawings, files,
documents, samples, devices, products, equipment, and other materials, including
copies and in whatever form, relating to the business of Calypte that you
possess or create as a result of your service to Calypte, whether or not
confidential, are the sole and exclusive property of Calypte.
 
6.    Confidential Information.    You acknowledge that you will acquire
information and materials from Calypte and knowledge about the business,
products, programming techniques, experimental work, customers, clients and
suppliers of Calypte and that all such knowledge, information and materials
acquired, the existence, terms and conditions of this Agreement, and the Designs
and Materials, are and will be the trade secrets and confidential and
proprietary information of Calypte (collectively “Confidential Information”).
Confidential Information will not include, however, any information which is or
becomes part of the public domain through no fault of your own or that Calypte
regularly gives to third parties without restriction on use or disclosure. You
will hold all such Confidential Information in strict confidence, and will not
disclose it to others or use it in any way, commercially or otherwise, except in
performing your services hereunder, and will not allow any unauthorized person
access to it, either before or after expiration or termination of this
Agreement. You will take all action reasonably necessary and satisfactory to
protect the confidentiality of the Confidential Information in your possession,
including, without limitation, implementing and enforcing operating procedures
to minimize the possibility of unauthorized use or copying of the Confidential
Information.
 
7.    Term of Service; Termination; Effect of Termination.
 
(a)  Term of Service.    This Agreement is for a period of twelve (12) months
from and after the Effective Date, subject to earlier termination as provided in
Section 7(b) hereof.



--------------------------------------------------------------------------------

 
(b)  Termination; Effect of Termination.
 
(i)  Termination.    This Agreement will terminate automatically upon the
earliest of (A) your death, (B) such date as you voluntary terminate service, by
written notice to Calypte, or (C) the date upon which Calypte terminates your
service hereunder for cause by giving written notice thereof to you, stating
therein that such termination is for cause and specifying in reasonable detail
such cause, or (D) the date upon which your successor as Chairman of the Board
of Calypte has been appointed. For purposes of this Agreement, “cause” is
defined as your willful failure to follow lawful and commercially reasonable
directives of the Board, and/or intentional damage to the tangible or intangible
property of Calypte, and/or conviction of a crime involving moral turpitude,
and/or the performance of any dishonest or fraudulent act which is or would be,
in each case as determined in good faith by the Board, materially detrimental to
the interest of Calypte and its other stockholders.
 
(ii)  Effect of Termination.    Upon termination of your service with Calypte
hereunder for any reason, Calypte will pay you all of your accrued and unpaid
expenses, if any, provided, as to a given expense, you have submitted
commercially customary support documentation to Calypte therefor. Your
obligations of confidentiality hereunder will survive any such termination, and
termination hereof will not have any effect on any other binding agreement
between Calypte and you except to the extent specifically so stated in such
other agreement or agreements. Your termination hereunder will not be deemed to
be a termination of all your services with Calypte, for purposes of your Option,
if you then are still serving Calypte as a consultant, including service as a
Director.
 
8.    Prior Contracts.    You represent that except as disclosed in writing to
Calypte, (a) there are no other contracts to assign Inventions, Designs or
Materials that are, as of the Effective Date, in existence between you and any
other person or entity, and (b) as of the Effective Date, you have no
employment, consultancies or undertakings which would restrict or impair your
performance of this Agreement.
 
9.    General.    This Agreement may be executed in counterparts, each of which
will be deemed an original, but both of which together will constitute one and
the same instrument. This Agreement will be governed by the laws of the State of
California without regard to its body of law controlling conflict of laws. This
Agreement is the complete and exclusive agreement between you and Calypte
regarding the specific subject matter of this Agreement, which subject matter
relates solely to your rendering of services to Calypte as a consultant in the
position of Chairman of the Board of Calypte, and not to any other binding
agreement you may have with Calypte nor with respect to your service as a
Director of Calypte, and supersedes in their entirety all prior agreements,
understandings and communications, oral or written, between us regarding such
specific described subject matter. This Agreement will be binding upon and inure
to our respective successors and assigns, and upon your heirs, executors and
administrators, and may only be amended by a writing signed by each of us or our
respective successors, assigns or authorized representatives.



--------------------------------------------------------------------------------

 
We look forward to continuing to work with you, Dave, as part of our team for
the success of Calypte.
 

 
Sin
cerely,

 

 
/s/    NANCY E. KATZ

 
                                                 

 
Nancy E. Katz

 
President and Chief Executive Officer

 
ACCEPTED AND AGREED:
 
/s/    DAVID E. COLLINS
_____________________________________________
David Collins
Date:    December 19, 2001